  Case: 4:20-cv-01525-PAG Doc #: 4 Filed: 12/02/20 1 of 2. PageID #: 23




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO


Frederick Banks,                               )       CASE NO. 4:20 CV 1525
                                               )
               Petitioner,                     )       JUDGE PATRICIA A. GAUGHAN
                                               )
         v.                                    )
                                               )       Memorandum of Opinion and Order
Warden Michael Phillips, et al.,               )
                                               )
               Respondents.                    )




       This is another frivolous action filed by pro se Petitioner Frederick Banks, an inmate in

the Northeast Ohio Correctional Complex in Youngstown, Ohio, and a frequent and frivolous

filer in this and other District Courts. Although he has been declared a frivolous filer subject to

the three-strikes provision of 28 U.S.C. § 1915(g) on numerous occasions and is barred from

filing any further civil actions in federal court without prepayment of fees, Banks now attempts to

utilize 28 U.S.C. § 2241 to circumvent the application of § 1915(g). He repeatedly has been told

by many District Courts, including this one, that habeas corpus petitions cannot be used to assert

claims pertaining to conditions of confinement. Martin v. Overton, 391 F.3d 710, 714 (6th Cir.

2004). Undeterred, Banks has filed this petition for a writ of habeas corpus under 28 U.S.C. §

2241 against NEOCC Warden Michael Phillips, Core Civic, Core Civic CEO Damon Hininger,
Case: 4:20-cv-01525-PAG Doc #: 4 Filed: 12/02/20 2 of 2. PageID #: 24
